In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-21-00103-CR


                             STATE OF TEXAS APPELLANT

                                             V.

                            JERE PAUL TOOLEY, APPELLEE

                          On Appeal from the 320th District Court
                                    Potter County, Texas
              Trial Court No. 76,921-D, Honorable David L. Gleason, Presiding

                                   September 21, 2021
                             MEMORANDUM OPINION
                      Before QUINN, C.J., and PARKER and DOSS, JJ.

       The State of Texas appeals from an order dismissing its prosecution of Jere Paul

Tooley. The order memorialized the trial court’s decision to grant Tooley’s motion to

dismiss because the State failed to preserve evidence. The evidence in question was a

“video recording . . . by Officer Matthews contemporaneous with the investigation of the

case of the alleged victim.” Allegedly, the trial court abused its discretion in granting the

motion and dismissing because 1) Tooley failed to prove the video evidence in question
was unavailable and 2) the purported absence of the item did not implicate a due process

right. We reverse and remand.

        Tooley moved to dismiss the prosecution under the auspices of Brady v.

Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963), and “due[] process.” In

Brady, our United States Supreme Court held that “the suppression by the prosecution of

evidence favorable to an accused upon request violates due process where the evidence

is material either to guilt or to punishment, irrespective of the good faith or bad faith of the

prosecution.” Id. at 87. To prove such a violation, the accused must establish that the

State suppressed evidence, which evidence was favorable to the defendant and material.

Ex parte Lalonde, 570 S.W.3d 716, 724 (Tex. Crim. App. 2019); see Mayhew v. State,

No. 07-18-00431-CR, 2020 Tex. App. LEXIS 1412, at *2 (Tex. App.—Amarillo Feb. 18,

2020, no pet.) (mem. op., not designated for publication) (noting that the burden lies with

the defendant to prove those elements).

       A related due process violation may arise when evidence is spoliated, that is, lost

or destroyed. See Arthur v. State, No. 05-18-00075-CV, 2019 Tex. App. LEXIS 6832, at

*20–21 (Tex. App.—Dallas Aug. 7, 2019, no pet.) (mem. op., not designated for

publication); Guzman v. State, 539 S.W.3d 394, 401 (Tex. App.—Houston [1st Dist.]

2017, pet. ref’d) (stating that spoliation concerns the loss or destruction of evidence). As

said in Arthur, there are instances when the State has a duty to preserve evidence in its

possession and failing to do so may violate due process. Arthur, 2019 Tex. App. LEXIS

6832, at *20. This obligation to preserve extends to evidence that may be expected to

play a significant role in the suspect’s defense. Id. at *20–21; see Guzman, 539 S.W.3d

at 401 (stating that spoliation involves “potentially useful evidence”).           Exculpatory



                                               2
evidence and potentially useful evidence are two types of evidence which come under

that umbrella. See Ex parte Napper, 322 S.W.3d 202, 229 (Tex. Crim. App. 2010). And,

which type the evidence in question actually regulates what the defendant must prove to

establish a due process violation. For instance, the destruction or loss of “potentially

useful evidence” must be accompanied by a showing of bad faith. Id. Bad faith need not

be shown if the evidence is exculpatory, though. Id. And, in both situations, the burden

lies with the defendant to establish both loss or destruction, the category in which the

evidence fell, and the other elements of the claim. Guzman, 539 S.W.3d at 401.

       Finally, if the defendant were to satisfy the requisite burden, the appropriate

remedy is not necessarily dismissing the prosecution. The trial court has options which

include “barring further prosecution, suppressing evidence, or giving a missing-evidence,

adverse-inference, or spoliation instruction.” Arthur, 2019 Tex. App. LEXIS 6832, at *23.

With that said, we turn to the dispute at hand.

       The trial court convened a hearing on Tooley’s motion. Only the attorneys spoke

on behalf of or against it. Neither litigant proffered witnesses nor exhibits. Tooley’s

counsel simply described what he thought the video captured. Purportedly, “[i]t gave the

demeanor, it gave the intoxication level, it gave how coherent she was . . . [a]s the officers

said in their testimony, she was very intoxicated, but seeing that is much more relevant

than reading that.” Defense counsel followed: “The State has lost that. They have lost it

or destroyed it. In any event, they have not provided it to us even though we asked them

for it, and we believe it’s been destroyed.” (Emphasis added).

       In response, the State did not admit the video was either lost or destroyed. It

instead argued that, if Tooley were “able to prove the evidence was either destroyed or



                                              3
not turned over,” then the proper remedy was “cross-examination of the witnesses from

the State.”

       It has long been true that unsworn argument of counsel is not evidence. See

Coleman v. State, No.13-15-00575-CR, 2016 Tex. App. LEXIS 9891, at *5 (Tex. App.—

Corpus Christi Sept. 2, 2016, no pet.) (mem. op., not designated for publication); accord

Love v. Moreland, 280 S.W.3d 334, 338 (Tex. App.—Amarillo 2008, no pet.) (concluding

that argument of legal counsel cannot be considered evidence, nor can like argument

appearing in pleadings or motions). This does not apply to undisputed assertions of trial

counsel about an event that occurred in court, however. Coleman, 2016 Tex. App. LEXIS

9891, at *5–6; Cordova v. State, No. 04-07-00246-CR, 2007 Tex. App. LEXIS 9457, at

*3–4 (Tex. App.—San Antonio Dec. 5, 2007, no pet.) (mem. op., not designated for

publication); accord Thieleman v. State, 187 S.W.3d 455, 458 (Tex. Crim. App. 2005) (en

banc) (involving an occurrence in the courtroom and holding that an uncontroverted

assertion by counsel may be taken as true if “(1) the event could not have happened

without being noticed; and (2) the assertion is of the sort that would provoke a denial by

opposing counsel if it were not true” and “[i]f these two conditions are met, the opposing

party may be held to have adoptively admitted the assertion”).

       No one and nothing of record suggests that the purported loss or destruction of the

video occurred in the courtroom.     Nor did the State concede the item was lost or

destroyed. All the record contains is argument of defense counsel regarding its absence,

which, under the circumstances, is not evidence sufficient to prove loss or destruction.

Accordingly, the first prong of Tooley’s burden was not established. We reverse the trial




                                            4
court’s dismissal of the prosecution, without prejudice, and remand the cause to that court

for further consideration commensurate with this opinion.



                                                       Brian Quinn
                                                       Chief Justice



Do not publish.




                                            5